Campbell, Ch. J.
Franklin sued Foster for money, lent. The money was lent to Mrs. Foster, defendant’s wife, on her own request, and without any authority from her husband. When lent to her, Franklin told her to speak to her husband about *77it, and she promised to do so, but never did. It was lent for her private nse, as the lender knew at the time, and he not only never asked Foster for it, but concealed the facts from him at Mrs. Foster’s request, and had a settlement with him about ofher matters. The commencement of suit was the first demand ever made on Foster for it.
It is difficult to imagine upon what theory, judgment was given for this demand. A wife cannot borrow money on her husband’s credit; and much more can she not borrow it secretly on his account, and with an understanding that the fact shall be concealed from him. The loan here was made to her and not to him, and there is no possible pretext for charging him with it.
Judgment should be reversed, and judgment rendered in this Court in favor of defendant, Foster, with costs of all the courts.
The other Justices concurred.